DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.
Applicant has appeared to argue that the rejection is improper because Zeiler does not discuss tracking of a braking device, but this does not make the rejection improper because Zeiler is not relied on for the teaching of a braking device. In the rejection, Zeiler is relied on for the teaching of incorporating into a tool generally, an internal memory which can be read by a processing unit for tracking and usage data and which and which memory comprises identification data for the tool. While Zeiler does not explicitly teach incorporating such internal memory in a braking device tool, the rejection is still proper because one of ordinary skill in the art would have been motivated to use the internal memory incorporation teachings of Zeiler with the braking device of Sartori for the numerous advantages that such an internal memory device provides for any tool in which it is incorporated, including the tools which Zeiler uses it in, namely providing an effienct way to inventory and keep track braking device tool and its sensor data in an organized manner.
Applicant has also argued that making the combination of Zeiler with Sartori as laid out in the rejection would result in the tool measured by the braking device having the memory and not the braking device, but this conclusion is incorrect because it mischaracterizes the proposed combination of Zeiler with Sartori that has been proposed by the rejection in the first place. The proposed combination is that one of ordinary skill in the art would have found it obvious to incorporate the memory into any of various tools, including the braking device, for the same advantageous purposes readily apparent to one of ordinary skill in the art, i.e. the reasons Zeiler uses it in the tools disclosed which are equally applicable to a braking device tool.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2017/0356821) in view of Zeiler et al. (US 2013/0109375).

Regarding claim 1, Sartori et al. disclose a hydraulic braking device 11 for testing industrial screwdrivers, said braking device being arranged on a braking simulation bench 10, said braking device 11 being controlled by an actuator (46,47) and by a hydraulic control circuit (16,17,33) which supplies pressure to the device on a basis of indications of an electronic processing unit 26 of said bench, and said braking device 11 being provided with coupling means 12 for said screwdriver 13 to be subjected to test and with external measurement transducers 15 controlled by said processing unit, suitable for measuring torque exerted by the screwdriver and a rotation angle (see pars. 0022 and 0030, control processing unit 26 controls testing with signals from transducers 15 and with PID controller 19).

Sartori et al. does not disclose the hydraulic braking device comprising an internal memory which can be read or written by the processing unit and which comprises identification data of the braking device. Zeiler et al. disclose a tool device 105, with transducers 155 such as a torque transducer (par. 0059), wherein the tool device has an internal memory (180 and/or 225) which can be read by a main processing unit 250 of a system that communicates with the tool for collecting and processing tool information for the purpose of inventory tracking and collection of tool sensor and usage data, wherein the memory of the tool device comprises identification data of the tool device (see par. 0078, polling module 275 which is part of processing unit reads tool data include tool ID; see par.0097, serial number of tool stored in memory of tracking unit on tool). It would have been obvious to one of ordinary skill in the art to apply teaching of Zeiler et al., of putting a memory with ID information on a tool that is monitored with a main processing unit, in order to put a memory with ID on the braking device tool of Sartori et al.; this would have been obvious because it allows for the advantage of providing an efficient way inventory multiple braking devices and keep track of their sensor and usage data in an organized way.

Regarding claims 2 and 3, generally it is known in the art to facilitate communications between a main processing unit and memory chips on external devices by means of conventional wireless communication protocols or conventional wired cable communication means. Zeiler et al. explicitly teach using wireless communication, or cable wired communication techniques to facilitate communication between the main processing unit (unit of PC 135, for example) and the tool device 105 (see par. 0062). It would have been obvious to one of ordinary skill in the art to apply these teachings of Zeiler et al. to the system and apparatus of Sartori et al. because wireless communication provide the convenience of not  needing physical wired connections, and wired connections provide the advantage of more secure, reliable, and faster connections in certain circumstances.

Regarding claim 4, Zeiler et al disclose that parameters that may be in the memory of the tool device 105 include identification data and historical data (see par. 0078, module 275 reads data including tool ID and usage data). It would have been obvious to one of ordinary skill in the art that this data would be included in the memory on the braking device when making the combination of Zeiler and Sartori described above, because usage data allows for more comprehensive monitoring and tracking of the braking device tool state and suitability for use. 
Neither Zeiler nor Sartori discuss calibration data; however, both Zeiler and Sartori teach that sensors are provided on the device being operated and controlled by the respective main processing unit, where the sensors output data for use (see pars. 0059-0060 of Zeiler discussing torque sensor and sensor data being stored in tool device memory; see Sartori par. 0027, signals from angle and torque sensors 15 provided via a conversion unit 28). Official Notice is taken that it is known when using electronic transducers to store some type of calibration data for the transducers in a memory for use or conversion of the transducer signal into meaningful data. Therefore, it would have been obvious to store calibration data in the internal braking device tool memory, because all electronic transducers such as the torque/angle sensors of Sartori et al., require some type of calibration data in order to provide meaningful measurement indications having the calibration data in the braking device would make it easily and readily accessible and useable by the sensors on the braking device.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2017/0356821) in view of Zeiler et al. (US 2013/0109375), and Cattaneo et al. (WO 2018/015906 A1).

Regarding claim 5, Sartori et al. disclose a bench 10 for testing industrial screwdrivers comprising a plurality of braking devices 11 to which an industrial screwdriver 13 can be associated by said devices (see par. 0060) controlled by a hydraulic circuit (16,17,33) comprising at least one pump (see par. 0021, source 17 may be/include a pump), taking fluid from a reservoir and supplying the same to a pressure adjustment valve 16, which in turn supplies the fluid to the braking devices 11 (Id., fluid source of a hydraulic piston system requires some type of reservoir), a hydraulic distributor (all elements 33 are a distributor, or each one individually is a distributor) being provided between said braking devices and the adjustment valve 16, said distributor comprising means able to select, actuate and control hydraulic pressure of each bench brake 11 to which it is selectively connected (par. 0039), such pump, said adjustment valve and said distributor being controlled by an electronic processing unit 26 (see Id. and pars. 0025-0027), said braking device being provided with coupling means 12 for said screwdriver 13 to be subjected to test and with external measurement transducers 15 controlled by said processing unit 26, suitable for measuring torque exerted by the screwdriver and the rotation angle (see pars. 0022 and 0030, control processing unit 26 controls testing with signals from transducers 15 and with PID controller 19).
Sartori et al. does not explicitly say that the hydraulic distributor 33 comprises solenoid valves. However, Sartori et al. do state that it is known or conventional electrically controlled hydraulic distributor. One or ordinary skill in the art would know that a conventional electrically controlled hydraulic distributor would commonly have solenoid valves; for example, Cattaneo et al. disclose an electrically controlled hydraulic distributor that uses solenoid valves for selectively providing fluid to actuators of a various braking devices (see page 4, lines 9-25). It would have been obvious to one of ordinary skill in the art to use a hydraulic distributor with solenoid valves, such as the one of Cattaneo et al., as the distributor in Sartori et al., because it can be substituted in a known manner (place and connected to the fluid lines in the conventional manner by connect solenoid valves to respective actuator pistons) and would yield only predictable results (it would function in the same manner as any series of valves that is electronically operated to control the supply of fluid to individual actuators).
Sartori et al. also do not explicitly state that the pump of the hydraulic system is controlled by the processing unit 26. However, Sartori et al. teach the processing unit 26 controlling all the various valves and fluid regulating components of the system (see Fig. 1, showing all the components being connected with the main processing unit. It would have been obvious to one ordinary skill in the art to control the pump that pumps the hydraulic fluid in the system, with the processing unit 26 as well, because it allows for efficient coordination and regulation of the fluid flow through the system, which is a known and widely applicable advantage of computer processor control of system components.
Sartori et al. do not disclose each hydraulic braking device comprising an internal memory which can be read or written by the processing unit and which comprises identification data of the braking device. Zeiler et al. disclose a tool device 105, with transducers 155 such as a torque transducer (par. 0059), wherein the tool device has an internal memory (180 and/or 225) which can be read by a main processing unit 250 of a system that communicates with the tool for collecting and processing tool information for the purpose of inventory tracking and collection of tool sensor and usage data, wherein the memory of the tool device comprises identification data of the tool device (see par. 0078, polling module 275 which is part of processing unit reads tool data include tool ID; see par.0097, serial number of tool stored in memory of tracking unit on tool). It would have been obvious to one of ordinary skill in the art to apply teaching of Zeiler et al., of putting a memory with ID information on a tool that is monitored with a main processing unit, in order to put a memory with ID on each braking device tool of Sartori et al.; this would have been obvious because it allows for the advantage of providing an efficient way to inventory multiple braking devices and keep track of their sensor and usage data in an organized way.

Regarding claim 6, Sartori et al. disclose that there is at least one actuator piston for each braking device (see Fig. 3, e.g.), which means when an actuator is selectively controlled with a solenoid of the distributor as described above with regard to claim 5, then the distributor (which can be considered collectively all of the elements 33 for each of the multiple braking devices 11) would necessarily comprise a number of solenoid valves corresponding to a number of the braking devices. Note that here the distributor of Sartori et al. is being interpreted as all the plural elements 33 together collectively.

Regarding claim 7, Cattaneo et al. disclose that the solenoid valves are normal closed three-way solenoid valves (page 4, lines 21-3). It would have been obvious to use this type of solenoid valves when making the combination of Cattaneo et al. with Sartori et al. above, for the same reasons and advantages cited by Cattaneo et al., i.e. to avoid consumption and safety problems.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861